IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






WR-65,566-01


Ex parte THOMAS RAY WHITE, Applicant




On Applications for Writ of Habeas Corpus from
Dallas County



Statement of Womack, J.,  respecting the dismissal of petition for writ of habeas
corpus.


	The applicant alleges that he was placed on deferred-adjudication community supervision
by a district court in Dallas County, and the indictment against him was dismissed after he
completed the period of supervision. He seeks habeas corpus relief from the collateral effect of
such a community supervision, which he claims is being used to restrain him in a federal case. 
	He has petitioned this court for a writ of habeas corpus under sections 1, 3, 4, 5, 6 and 7
of Article 11.07 of the Code of Criminal Procedure. Those sections establish the habeas-corpus
procedures "[a]fter final conviction" in a felony case (other than one in which the death penalty
was imposed). Id., section 3. Because the applicant does not seek relief from a final conviction,
the petition to this court is not the proper procedure for his case. I agree with the decision of the
Court to dismiss the petition.
	But that decision does not prevent the applicant from petitioning a district court in Dallas
County for a writ of habeas corpus under some other law, such as section 2 of Article 11.07, or
Article 11.072, or Article 11.08.
	I do not wish to imply that I or any member of the Court has an opinion as to which, if
any, of those procedures should be used, or as to whether his claim for relief has merit.

Filed   September 13, 2006.

Do Not Publish.